Citation Nr: 1443452	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  09-08 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause of death, to include dependency and indemnity compensation (DIC) under 38 U.S.C. § 1318.

2.  Entitlement to DIC under the provisions of 38 U.S.C. § 1151 for the cause of the Veteran's death as a result of VA medical treatment.

3.  Entitlement to 38 U.S.C. Chapter 35 Dependent's Educational Assistance (DEA) benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The late Veteran served on active duty in the United States Army from February 1972 to August 1973.  He died in December 2005.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Portland, Oregon, which denied the appellant's claims of entitlement to service connection for the Veteran's cause of death (to include DIC under 38 U.S.C. § 1318), 38 U.S.C. § 1151 DIC for the cause of the Veteran's death as a result of VA medical treatment, and Chapter 35 DEA benefits.

In a March 2011 hearing, the appellant, accompanied by her representative, appeared before the undersigned traveling Veterans Law Judge (VLJ), sitting at the RO, to present evidence and oral testimony in support of, inter alia, the above issues on appeal.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.  

In August 2011, the Board remanded the case to the agency of original jurisdiction (AOJ) for further evidentiary and procedural development.  Thereafter, the denials of the claims on appeal were confirmed in a November 2012 rating decision/supplemental statement of the case.  The case was returned to the Board in July 2013, and the appellant now continues her appeal.  

The Board notes, as a procedural matter, that a separate but concurrent appeal regarding whether new and material evidence was submitted to reopen, for accrued benefits purposes, the late Veteran's claim for service connection for hepatitis C, end stage liver disease, and cirrhosis with hepatic encephalopathy, was adjudicated on the appellate level and denied in a separate Board decision dated in March 2014, which was signed by a panel of three VLJs (including the undersigned VLJ).  Oral testimony pertaining to this adjudicated matter was presented by the appellant at the March 2011 hearing before the undersigned VLJ, as well as at a June 2013 hearing before a different VLJ.  Prior to appellate adjudication of this matter by the Board, the appellant was given notification and had expressly waived her right to have a third hearing before a third VLJ, pursuant to 38 U.S.C. §§ 7102(a), 7107(c); 38 C.F.R. §§ 19.3, 20.707 and Arneson v. Shinseki, 24 Vet. App. 379 (2011).      


FINDINGS OF FACT

1.  The Veteran died in December 2005 at age 51; his death certificate lists hepatic encephalopathy as his immediate cause of death, with liver failure and hepatitis C being listed as contributing conditions.   

2.  At the time of the Veteran's death, service connection was in effect for low back strain with limitation of motion; this disability neither caused nor substantially nor materially contributed to the Veteran's death.

3.  The cause of the Veteran's death was not manifested during active service or for many years thereafter, nor was it otherwise causally related to active service or to a service-connected disability.

4.  At the time of the Veteran's death on December [redacted], 2005, the Veteran had an award of a 20 percent rating for low back strain with limitation of motion, effective from December 9, 2004.  

5.  The Veteran was not a former prisoner of war.  He was not in receipt of compensation at the 100 percent rate due to service-connected disability for a period of at least five years immediately after his discharge from active service, or for 10 or more years prior to his death, nor would he have been in receipt of such compensation in either case, but for clear and unmistakable error in a prior decision, which has not been alleged or established here.

6.  The Veteran's death in December 2005 as a result of hepatic encephalopathy, liver failure, and hepatitis C was not caused by carelessness, negligence, lack of proper skill, error in judgment on the part of VA in furnishing medical treatment to the Veteran, nor was such the result of an event that was not reasonably foreseeable.

7.  The Veteran was never rated totally disabled from service-connected disabilities during his lifetime.  He was not rated totally disabled from a service-connected disability for 10 continuous years immediately preceding his death, was not rated totally disabled continuously after his discharge from service for a period of not less than 5 years immediately preceding death, and was not a former prisoner of war who died after September 30, 1999 with an underlying disability that was continuously rated totally disabling for a period of not less than one year immediately preceding death.






CONCLUSIONS OF LAW

1.  The criteria for service connection for the Veteran's cause of death have not been met.  38 U.S.C.A. §§ 1111, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.300, 3.303, 3.307, 3.309, 3.310, 3.312 (2013).

2.  The criteria for entitlement to dependency and indemnity compensation pursuant to the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2013).

3.  The criteria for DIC benefits under 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2012); 38 C.F.R. § 3.361 (2013).

4.  The criteria for entitlement to a dependent's educational assistance allowance, under Chapter 35, Title 38, United States Code, have not been met.  38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. § 21.3021(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

The Board notes that in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his/her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his/her possession that pertains to the claim.  Additionally, in the subsequent case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court held that adequate notice must also include informing the claimant of (4) degree of disability; and (5) effective date.  Furthermore, in the context of a claim for service connection for cause of death/DIC benefits, statutory notice must include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected (predicated on the contentions or theory of service connection advanced by the veteran's survivor).  38 U.S.C.A. § 5103(a).  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The appellant's claim for VA compensation for service connection for the Veteran's cause of death, DIC under 38 U.S.C.A. §§ 1318 and 1151, and Chapter 35 DEA  was received by VA in January 2006.  In response, she was furnished with a letter issued in July 2007, prior to the RO's adjudication of the claim in October 2007.  This letter is not defective in its timing in that it was furnished prior to the initial adjudication of the claim.  It partially satisfies the elements listed in Hupp v. Nicholson, 21 Vet. App. 342 (2007), inasmuch as it specifically addressed her contentions that the Veteran died as a result of VA medical treatment.  Although his service-connected low back disability was not discussed, the Board notes that the appellant only asserts that the Veteran's non-service-connected liver disease caused his death.  In any case, she demonstrated that she had actual knowledge of the Veteran's 20-percent service-connected low back disability in correspondence dated September 2006, but has never advanced a contention that his death was associated with his orthopedic disability.  A theory of death due to a service-connected low back disability is also not otherwise raised by the record.  

The appellant further contends that the Veteran's liver disease was due to receiving a tattoo applied with infected ink needles in service, and also infection through receipt of immunization in service through an airjet inoculation gun that was used on multiple servicepersons.  As such, she demonstrated that she had actual knowledge as to how to establish a nexus between the Veteran's military service and his death by liver disease.  Therefore, the omission of the July 2007 letter constitutes harmless error because the appellant had actual knowledge of the Veteran's service-connected disabilities at the time of his death and the evidence required to substantiate her claim for service connection for the Veteran's cause of death.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  

The Board also notes that the July 2007 VCAA letter did not comply with the requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006), regarding ratings and effective dates of VA compensation awards.  No further notice was sent to the appellant to correct these Dingess/Hartman defects.  While acknowledging these deficiencies, the Board finds that they do not result in any prejudice to the appellant as this decision is denying her claim on appeal, and therefore the issues of ratings and effective dates assigned for awards of VA compensation are rendered moot.  Thus, in view of the foregoing discussion, the Board concludes that VA's duty to notify in this case is satisfied.

In addition, the Board finds that the duty to assist the appellant has been satisfied.  All relevant records that are obtainable have been associated with the Veteran's claims file and were reviewed by both the RO and the Board in connection with the claim.  In this regard, the late Veteran's service personnel and treatment records and his relevant post-service treatment records from VA healthcare providers for the period from 1998 - 2005, including his official death certificate listing the medical conditions which caused or contributed to his death in December 2005, and a VA medical expert's opinion dated May 2014, which addresses the asserted theory that the Veteran's death was due to negligent VA medical treatment, have been obtained and associated with the evidence.  The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information database for any additional pertinent medical records.  

As previously noted, the Board has provided the Veteran's claims file containing the aforementioned medical evidence to a VA medical expert for review, after which a nexus opinion addressing the likelihood that the Veteran's death was the result of VA medical treatment was presented in a report dated in May 2014.  The opinions presented are predicated on a thorough review of the Veteran's pertinent clinical history and are supported by a detailed rationale.  As such, the Board deems the opinions to be adequate for VA adjudication purposes for the issue on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board notes that in August 2014, the appellant, via her representative, submitted a collection of VA records pertaining to the Veteran's treatment in 1998 and 2004 - 2005, which included a pharmacy log of his prescribed medications and dosages during this period.  A waiver of AOJ first review accompanied the submission.  

The appellant asserts that the May 2014 VA medical expert's opinion is now inadequate because it did not consider the submitted records and a new medical opinion was requested.  The Board rejects the appellant's assertion as the May 2014 opinion has already adequately addressed the impact of the Veteran's prescribed doses of medications on his liver disease during VA treatment, particularly acetaminophen, and the evidence submitted is thusly redundant of evidence already considered by the opining medical expert.  The Board therefore finds that the May 2014 medical expert's opinion is adequate for purposes of adjudicating the claim on appeal and the appellant's request for a new medical opinion is accordingly denied. 

The appellant was provided with the opportunity to present oral testimony in support of the current matters on appeal before the undersigned traveling Veterans Law Judge in a March 2011 hearing conducted at the RO.  At this hearing, she was accompanied by her representative and had the benefit of her representative's advice and counsel.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the March  2011 hearing, the presiding Veterans Law Judge's questions and the oral testimony of the appellant focused on the elements necessary to substantiate the claims of entitlement to service connection for the Veteran's cause of death (and, by association DIC benefits under 38 U.S.C. §  1318), DIC benefits under 38 U.S.C. § 1151, and Chapter 35 DEA benefits.  See transcript of March 24, 2011 travel Board hearing.  Thus, the Board finds that the Veterans Law Judge who presided over the March 2011 hearing has substantially fulfilled his obligations as required under 38 C.F.R. § 3.103(c)(2).  Bryant, supra.

With respect to the appellant's claims for DIC pursuant to the provisions of 38 U.S.C.A. § 1318 and Chapter 35 DEA benefits, as will be discussed in the analysis below, the Board has determined that there is no legal entitlement to these specific claimed benefits as a matter of law.  The notice provisions and duty to assist provisions are not applicable to a claim, where the claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit. VAOPGCPREC 5-2004.  These matters involve an inquiry based upon the evidence of record prior to the Veteran's death and not based upon the development of new evidence.  As there is no dispute as to these pertinent underlying facts of this case, and as the Board has denied these claims as a matter of law, the notice and duty to assist provisions are inapplicable. See e.g., Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 362 (2001).

Neither the claimant nor her representative has indicated that there was any further outstanding evidence to submit in support of her claims that VA has not already obtained, or has made a good-faith attempt to obtain for inclusion into the record.  The appellant having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of her claims, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of this appeal is warranted.  
 
In view of the foregoing discussion, the Board concludes that the appellant has had adequate opportunity to present evidence and argument in support of her claims for service connection for the Veteran's cause of death, DIC benefits pursuant to 38 U.S.C. §§ 1151 and 1318, and Chapter 35 DEA benefits, and that there has been sufficient development of the record to adjudicate these claims on the merits.  Furthermore, by virtue of the evidentiary development undertaken, there has been substantial compliance with the instructions of the August 2011 Board remand and therefore another remand for further corrective development is unnecessary.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on each claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Entitlement to service connection for the Veteran's cause of death, to include DIC under the provisions of 38 U.S.C. § 1318.

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1310 (West 2002).  The cause of the Veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2013).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a) (2013).

For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b) (2013).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2013).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as cirrhosis of the liver, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); liver cirrhosis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).

The Veteran's claims file shows that he died in December 2005 at age 51.  His death certificate shows that his immediate cause of death was listed as hepatic encephalopathy, with liver failure and hepatitis C listed as contributing conditions.  The pertinent record also reflects that the Veteran was diagnosed with liver cirrhosis during his treatment for liver disease in 2001.

The appellant contends that the Veteran acquired his hepatitis C infection during active duty as a result of receiving a tattoo and/or from an air jet inoculation gun used in administering multiple and mass immunizations to servicemen.  The Board notes that in her oral testimony, she stated that she did not know the Veteran until approximately 2001 and was not married to him until March 2004.  Therefore, there is no way that the appellant could have personally known that the Veteran acquired his tattoo in service.  She has not submitted any clinical evidence to support these assertions and the evidence of record does not include any objective medical opinion demonstrating that the Veteran's liver disease was due to receiving a tattoo or immunization in service, or was otherwise incurred in military service.

The Veteran's service treatment records are silent for any showing of complaints relating to his liver or any pertinent findings or diagnoses of chronic or acute liver disease.  Hepatitis, including hepatitis C, was not demonstrated in service.  There is also no evidence showing that he received a tattoo in service.  Specifically, both his enlistment or separation examinations are silent as to him having  a tattoo on his body.  Thusly, even assuming arguendo that the late Veteran did, in fact, acquire his hepatitis C infection through an infected tattoo ink needle, as he clearly did not receive a tattoo in service, no nexus with service is established and the appellant's contention in this regard is without merit.

Post-service records include a December 1997 VA treatment report showing that the Veteran reported drinking heavily for the past year; his drinking decreased in response to rules at domiciliary treatment, where he was admitted two months earlier.  He received alcohol treatment two years earlier and he reported at the time of using crack cocaine in the prior week, but with only infrequent drug use. 

On June 1998 VA examination for mental disorders, the Veteran reported getting a tattoo of "Zig-Zag man" while stationed in Germany.  This account is deemed non-credible, as it is contradicted by the findings presented in the objective contemporaneous service treatment records, as discussed above.  

The report of a June 1998 VA Social Industrial Survey examination shows that the Veteran denied any significant drug or alcohol abuse in the military.  He reported drinking alcohol once or twice a week.

The Veteran was treated in April 2000 and noted to have a history of hepatitis C, first diagnosed in January 1999, and alcohol abuse with a reported history of consuming six cans of beer per day for many years; he denied intravenous drug use.  An ultrasound of his abdomen revealed chronic liver disease with associated partial contraction, increased echogenicity, splenomegaly, and ascites.  Similar findings were revealed on a pelvic CT scan.

A May 2001 VA treatment report present an objective medical assessment that the Veteran's cirrhosis was secondary to his hepatitis C infection.  

As previously noted, the Veteran died from complications associated with chronic end-stage liver disease in December 2005.  At the time of death, he was service connected for low back strain with limitation of motion, rated 20 percent disabling from December 9, 2004. 

The Board has considered the evidence discussed above.  The objective medical evidence does not attribute the Veteran's death to his service-connected low back disability or list it as being a contributory factor to his death.  To the extent that the appellant claims entitlement to service connection for the liver disease that caused the Veteran's death, the Board finds no clinical basis to allow service connection on a direct basis in view of the foregoing clinical evidence showing no diagnosis of any liver disease in service or cirrhosis manifest to a compensable degree within one year after discharge from active duty.  (Reference is made to the March 2014 Board decision that determined that the appellant had failed to submit new and material evidence reopen the claim for service connection for hepatitis C). The clinical evidence establishes that the Veteran's liver disease did not have its onset in service or for many years thereafter.  His hepatitis C was first diagnosed in January 1999, over 25 years after his separation from active duty in August 1973, and his liver cirrhosis was clinically determined to be secondary to hepatitis C, thereby establishing that it was not manifest to a compensable degree within the first year following the Veteran's separation from active duty and thusly may not be presumed to have had its onset in military service.  

To the extent that the appellant attempts to relate the Veteran's death and his fatal liver disease to his period of active service based on her own personal knowledge of medicine and her familiarity with the late Veteran's individual medical history, the Board notes that she is not a trained medical clinician.  Although lay persons may be competent to provide opinions as to some medical issues (Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific question in this case regarding the etiology of the Veteran's liver disease falls outside the realm of common knowledge of a lay person, the appellant lacks the competence to provide a probative medical opinion linking the Veteran's liver disease and death to military service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose internal disease of the hepatobiliary system or to provide opinions and commentary on matters relating to the specific medical discipline of infectious diseases such as hepatitis C, or the etiologies of such diseases).  Her theory that his hepatitis C was the result of his receipt of immunization shot through an air jet inoculation gun fails for this reason as well.  

While the Board is cognizant of the late Veteran's honorable service in the defense of his country and is sympathetic to his widow's self-stated poor health and tenuous financial situation, her personal belief in the existence of a relationship between the cause of the Veteran's death and his military service, no matter how sincere, is not probative of a nexus to service if the weight of the objective medical evidence does not support such a determination.  See Voerth v. West, 13 Vet. App. 117, 119 (1999).   Also, the governing regulations do not provide for the assignment of VA compensation based on equity.  While sympathetic to the appellant, the Board is nonetheless bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board has decided this case based on its application of this law to the pertinent facts. See Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) [noting that the Court must interpret the law as it exists, and cannot extend benefits out of sympathy for a particular claimant].

In view of the foregoing discussion, the Board concludes that the weight of the objective medical evidence is against the appellant's claim of service connection for the Veteran's cause of death.  The late Veteran's service-connected low back disability has not been a causal or substantially or materially contributing factor towards his death, and his primary cause of death due to hepatic encephalopathy, liver failure, and hepatitis C is unrelated to his military service.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must now consider that aspect of the appellant's claim for service connection for the Veteran's cause of death that encompasses a claim for DIC pursuant to 38 U.S.C. § 1318.  A surviving spouse may establish entitlement to DIC under this statute where it is shown that a veteran's death was not the result of willful misconduct, and at the time of death, the veteran was receiving, or entitled to receive, compensation for a service-connected disability and meets the following criteria: (1) that the veteran was continuously rated totally disabled for the 10 years immediately preceding death; (2) that the veteran was rated totally disabled upon separation from service, was continuously so rated, and died at least five years after separation from service; or, (3) that the veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b) (West 2002).  

For purposes of this section, "entitled to receive" means that at the time of death, the Veteran had service-connected disability rated totally disabling by VA but was not receiving compensation because: (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. 5314 to offset an indebtedness of the Veteran; (3) the Veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in a VA decision concerning the issue of service connection, disability evaluation, or effective date; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C. 1174(h)(2) ; (6) VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C. 5308 but determines that benefits were payable under 38 U.S.C. 5309 . 38 C.F.R. § 3.22.

To the extent that the appellant contends that the Veteran was totally disabled for many years before his death, and therefore she should be granted DIC benefits, this type of argument is known as seeking "hypothetical" entitlement.

Hypothetical entitlement is a concept that was initially recognized in 1997 when the United States Court of Appeals for Veterans Claims held that a surviving spouse could attempt to demonstrate that a Veteran "hypothetically" would have been entitled to a different decision on a service connection claim, based on evidence in the claims folder or in VA custody prior to the Veteran's death and the law then applicable or subsequently made retroactively applicable.  See Green v. Brown, 10 Vet. App. 111, (1997).  Thereafter, in Wingo v. West, 11 Vet. App. 307 (1998), the Court permitted a DIC award in a case where the Veteran had not established entitlement to VA compensation for a service-connected total disability and had never filed a claim for such benefits which could have resulted in entitlement to compensation for the required period.  The Court concluded that the language of 38 C.F.R. § 3.22(a) would permit a DIC award where it is determined that the Veteran "hypothetically" would have been entitled to a total disability rating for the required period if he had applied for compensation during his lifetime.

However, effective January 21, 2000, VA amended 38 C.F.R. § 3.22 , the regulation implementing 38 U.S.C.A. § 1318, to limit the award of dependency and indemnity compensation to cases in which the Veteran during his lifetime had established a right to receive total service-connected disability compensation for the period of time required by 38 U.S.C.A. § 1318 , or would have established such right but for clear and unmistakable error in the adjudication of any previous claim.  The regulation, as amended, prohibited "hypothetical entitlement" as a basis for establishing eligibility.  Therefore, the only possible ways for the appellant to prevail on her claim for benefits under 38 U.S.C.A. § 1318 are (1) to meet the statutory duration requirements for a total disability rating at the time of death; or (2) to show that such requirements would have been met, but for clear and unmistakable error in a previous decision.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the appellant is not entitled to § 1318 DIC benefits.  The requirements of 38 U.S.C.A. § 1318 for an award of DIC benefits are clearly not met.  Initially, the Board notes that the evidence does not show, nor does the appellant assert, that the Veteran was a former prisoner of war.  His service records show that he served only in the continental United States and Western Europe as an armored fighting vehicle crewman attached to in an armored unit in the United States Army. 

In addition, the Veteran was not in receipt of compensation at the 100 percent rate due to service-connected disability for a period of at least five years immediately after his discharge from active service or for 10 or more years prior to his death. Nor would he have been in receipt of such compensation in either case, but for clear and unmistakable error in a prior decision, which has not been alleged or established here.

First, the Veteran plainly did not meet the durational requirement for a total disability rating in existence during his lifetime under 38 U.S.C.A. § 1318, in that he was not rated at 100 percent for at least the first five years after his discharge from service, and he was also not rated totally disabled for at least the last 10 years of his life.  The Veteran served on active duty from February 1972 to August 1973.  At the time of his death on December [redacted], 2005, he was service connected for low back strain with limitation of motion.  He had only a 20 percent evaluation for this orthopedic disability that was effective from December 9, 2004.  When he later died on December [redacted], 2005, his total rating award for VA compensation was in continuous effect for just under one year at the time of his death.  As such, the requirements for DIC under 38 U.S.C.A. § 1318 have not been met.


Furthermore, the appellant has not successfully pled clear and unmistakable error in any prior rating decision that would have entitled the Veteran to a total rating.  Applicable regulations provide that a claim for benefits based on CUE in a prior final rating decision entails special pleading and proof requirements to overcome the finality of the decision by collateral attack because the decision was not appealed during the appeal period.  Fugo, 6 Vet. App. at 44; Duran v. Brown, 7 Vet. App. 216, 223 (1994).  The appellant and her representative have not specifically alleged CUE.  

Where the law and not the evidence is dispositive in a case, entitlement to the VA benefits sought must be denied due to the absence of legal merit. See Sabonis v. Brown, 6 Vet. App. 426, (1994).  Accordingly, as the Veteran was not entitled to receive 100 percent disability for either at least five years after his separation from active service or for at least the 10 years prior to his death, the appellant is not entitled to DIC benefits under 38 U.S.C.A. § 1318.

III.  Entitlement to DIC under the provisions of 38 U.S.C. § 1151 for the cause of the Veteran's death as a result of VA medical treatment.

DIC shall be awarded for a qualifying death of a veteran in the same manner as if the death were service connected.  Such is considered a qualifying death if the death was not the result of the veteran's willful misconduct and the death was caused by hospital care, medical or surgical treatment, or examination, and the proximate cause of the death was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination; or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2012). 



To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has died does not establish cause.  38 C.F.R. § 3.361(c)(1) (2013). 

Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2013).  The proximate cause of death is the action or event that directly caused the death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d) (2013). 

Showing that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination proximately caused death can be done by one of two ways.  First, fault can be shown by evidence that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  Second, fault can be shown by evidence that VA furnished the care without the veteran's, or in appropriate cases, the veteran's representative's informed consent.  See 38 C.F.R. § 3.361(d)(1)(i)-(ii) (2013).

The Veteran died in December 2005.  His death certificate lists his immediate cause of death as hepatic encephalopathy, due to or as a consequence of liver failure, due to or as a consequence of hepatitis C.  VA medical records dated in 2004 - 2005, prior to his death, show that he was hospitalized on several occasions during this period for elevated symptoms associated with end-stage liver disease.  VA treatment records dated March 2005 to November 2005 show that in a June 2005 liver transplant psychiatric evaluation, the Veteran was diagnosed with alcohol and marijuana dependence.  An October 2005 treatment note indicates that the Veteran's application for a liver transplant had been declined due to issues of noncompliance with treatment.  An addendum to that note indicated that the Veteran initiated an automatic appeal through the VA transplant office.  A November 2005 note shows that the Veteran's case was turned down by the VA transplant office after two separate appeals.

The appellant contends that compensation under the provisions of 38 U.S.C. § 1151 is warranted for the cause of the Veteran's death.  She argues that VA physicians involved in the Veteran's treatment during the year immediately prior to his death had overprescribed him acetaminophen, and that that action had accelerated the damage to, and destruction of his liver, which ultimately contributed to a hastening of his death.  She also asserts that VA was negligent by excluding the Veteran from being selected as a viable liver transplant candidate, which ultimately led to a hastening of the Veteran's death, if not outrightly causing it.  She maintains that there was no basis to VA's determination that the Veteran had psychosocial concerns, to include treatment compliance, alcohol abuse, and dietary issues, that rendered him to be classified as a poor candidate for a liver transplant.  In her oral testimony before the Board in March 2011 and her written contentions, she stated that she knew the Veteran personally since 2001 up to his death in December 2005 and that, to her knowledge, other than smoking marijuana for pain control associated with his liver disease, he did not drink alcohol or use drugs during that time. 

In March 2014, a VA medical expert was consulted by the Board.  The VA medical expert presented his credentials as a board-certified Chief of Gastroenterology of the White River Junction, Vermont, VA Medical Center, who had regular and ongoing clinical responsibility for the management of patients with hepatitis C and cirrhosis and who was familiar with the organ transplant referral process, having personally referred individual patients for organ transplants through VA on multiple occasions.  After reviewing the Veteran's claims file, the VA medical expert presented the following opinion, which states in pertinent part:

My general impression is that the [Veteran] was on standard therapies used for management of his liver disease.  The doses used are ones that are reasonable/often prescribed in these types of patients.  The fact that the [Veteran] was being prescribed medication to [protect] against variceal bleeding and spontaneous bacterial peritonitis reflects a high level of care. 

With specific attention to the acetaminophen [prescribed to the Veteran], there is evidence that he is occasionally on that medication.  [T]he prescription [of acetaminophen] does specifically note [that] the [dose] should not exceed 4 grams per day.  [I note that] [t]reating pain in liver patients is difficult [because] [n]on-steroidal anti-inflammatory drugs have significant side effect concerns (e.g. precipitating hepatorenal syndrome).  Narcotics can also be an issue (e.g. precipitating encephalopathy).  To my best effort, I don't see any evidence of a prescription for [acetaminophen] greater than 4 grams [per day].  [T]his approach used in this patient (4 grams [per day] or less/intermittently) is reasonable and supported by [pertinent medical] literature [citations omitted].

I was asked to address. . . his general liver care [administered by] VA with specific attention to his transplant candidacy.  He was regularly being seen and evaluated (there are multiple episodes of care) and his medication panel (as noted above) seems appropriate for an individual with complications of liver disease.  [I]t is clear that most [of his treatment] notes are generally detailed and thoughtful.  The fact that the [Veteran] was fully evaluated for liver transplant candidacy is further evidence that [his] advanced disease was not being ignored.  The process to refer to transplant in VA is fairly extensive/rigorous[,] requiring significant pre-referral testing and evaluation.  The normal processes were followed and a packet was received at VA in August of 2005.  [A]fter review by the Director of Liver Transplant[, the Veteran] was denied.  Reviewing the records, it is clear to me why there would be concern.  The psychiatric evaluation note [of June 2005] raised many concerning signs.  [T]he record documents other evidence of [treatment] noncompliance that would also give [a reviewing clinician] pause before listing [the Veteran as a candidate] for transplant.  The documentation about the determination is clear and appropriate (another sign of care meeting the standard) and the staff was continuing to try to work with the [Veteran] through the appeal process.  The [November 2005 treatment] note. . . outlines a path forward to try to be considered for [a] liver transplant.  To my reading this all looks clear and appropriate.  Livers are scarce organs and so decisions to list are critically important.  I believe both the. . . VA and the National Liver transplant program did their due diligence trying to evaluate this Veteran and. . . fairly. . . determined he was not a candidate.  

The Board has considered the record in its totality and concludes that the weight of the objective clinical evidence is against the appellant's claim for DIC under the provisions of 38 U.S.C. § 1151 for the cause of the Veteran's death as a result of VA medical treatment.  The opinion of the VA medical expert is that upon review of the Veteran's pertinent VA treatment records, the VA clinicians involved in his treatment did not overprescribe him acetaminophen above the daily maximum dose of 4 grams and the treatment administered, including how VA assessed his qualifications as a liver transplant candidate, was consistent with the proper standard of care for patients with end-stage liver disease.  The opinion of the medical expert was that there was no indication in the record of any negligence or lack of due diligence in the handling of the Veteran's individual medical case on part of the VA careproviders involved in his treatment.  Thusly, the Board concludes as a factual matter that the Veteran's death in December 2005 as a result of hepatic encephalopathy, liver failure, and hepatitis C was not caused by carelessness, negligence, lack of proper skill, error in judgment on the part of VA in furnishing medical treatment to the Veteran, nor was such the result of an event that was not reasonably foreseeable, given the terminal nature of his end-stage chronic liver disease.  

The Board places great probative value on the May 2014 VA medical expert's opinion, given his established medical credentials and because the opinion is predicated on an overview of the Veteran's entire medical history and incorporates all of the pertinent evidence addressing the claim at issue.  Furthermore, in the opining physicians' elevated vantage point, with access to the Veteran's claims file, he is in a position best able to reconcile any conflicting evidence and his opinion thusly rectifies and rehabilitates any deficiencies in the record by incorporating them in his final medical analysis.  Thusly, as the May 2014 medical expert's opinion is against finding that there was any carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in furnishing medical treatment to the Veteran for end-stage liver disease, the Board finds that this opinion is determinative of the outcome of the appeal.  

While it is understandable that the appellant is upset at the loss of her spouse, the weight of the clinical evidence does not, on its face, suggest any fault on the part of VA treating personnel.  The Board has considered the appellant's beliefs that VA was negligent in rendering medical services to the Veteran, but this is unsupported by the medical evidence. There is no competent medical evidence or opinion of record that demonstrates that VA was negligent in rendering medical services to the Veteran, which proximately caused his death.  The Board recognizes that lay statements may serve to support claims by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a) (2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the issue in this case is a complex matter which requires specialized training for a determination as to causation, standard of care, foreseeability, etc., and it is therefore not susceptible of resolution by lay opinions. 

The Board does not doubt the appellant's sincerity; however, the record does not contain any competent probative evidence to support her assertions.  Simply put, the appellant has submitted no competent evidence which tends to substantiate her contentions that the Veteran died due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment to the Veteran, or an event not reasonably foreseeable. 

In the absence of competent evidence which demonstrates death as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, the Board concludes that entitlement to DIC under the provisions of 38 U.S.C. § 1151 for the cause of the Veteran's death as a result of VA medical treatment is not warranted.  The appeal in this regard must therefore be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Entitlement to 38 U.S.C. Chapter 35 Dependent's Educational Assistance benefits.

The appellant is also claiming entitlement to Dependents' Educational Assistance benefits under Chapter 35, Title 38, of the United States Code.

For payment of basic educational assistance under 38 U.S.C. Chapter 35 to be warranted, the Veteran must have died from a service-connected disability or have died while having a disability evaluated as total and permanent in nature resulting from a service-connected disability.  See 38 U.S.C.A. § 3501 (West 2002); 38 C.F.R. § 21.3021 (2013).

As noted above, the Veteran was service-connected only for a single disability at the time of death, which was low back strain with limitation of motion, rated 20 percent disabling as of December 9, 2004.  Service connection for the cause of the Veteran's death has been denied.  Furthermore, the Veteran was not evaluated as permanently and totally disabled due to his service-connected low back disability.  Thus, the appellant does not meet the basic requirements for educational assistance under the provisions of Chapter 35.  Accordingly, the Board finds that the appellant has not met the conditions for eligibility for survivors' and dependents' educational assistance under Title 38, Chapter 35, of the United States Code, and there is no legal entitlement to the benefit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The appeal in this regard must therefore be denied as a matter of law.



ORDER

Service connection for the Veteran's cause of death is denied.

The claim for DIC pursuant to 38 U.S.C. § 1318 is denied.

The claim for DIC under the provisions of 38 U.S.C. § 1151 for the cause of the Veteran's death as a result of VA medical treatment is denied.

The claim for Chapter 35 DEA benefits is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


